Exhibit 10.16

HONEYWELL INTERNATIONAL INC.
SEVERANCE PLAN FOR CORPORATE STAFF EMPLOYEES
(Involuntary Termination Following a Change in Control)

Amended and restated, effective as of January 1, 2009

ARTICLE I

PURPOSE

     The purpose of this Plan is to provide severance benefits to Plan
Participants in the event of the Involuntary Termination of their employment
following a Change in Control. The Plan was established by Honeywell
International Inc. (formerly AlliedSignal Inc.) and was originally effective as
of February 6, 1988. The Plan was amended and restated effective October 21,
1988, April 1, 1999, October 24, 2000 and December 20, 2001 and amended
effective January 1, 2008. The Plan is now hereby amended and restated effective
as of January 1, 2009 to implement changes required pursuant to and consistent
with Section 409A of the Code. Capitalized terms used but not defined in this
Article I shall have the meanings ascribed to them in Article II below.

ARTICLE II

DEFINITIONS

     2.1 Affiliated Company - means (a) any member of a controlled group of
corporations as defined in Section 414(b) of the Code of which Honeywell or a
predecessor of Honeywell is or was a member, (b) any unincorporated trade or
business which is under common control with Honeywell, as determined under
Section 414(c) of the Code, or (c) any organization, employment with which is
counted as employment with Honeywell or a predecessor of Honeywell under the
provisions of Sections 414(m), (n), or (o) of the Code.

     2.2 Annual Incentive Compensation - means the product of (a) times (b),
where (a) is a Participant’s target award level under the Honeywell
International Inc. Incentive Compensation Plan for Executive Employees, or any
successor plan, for the most recent incentive period ended prior to the Change
in Control, and (b) is Base Salary. Long-term performance incentive awards shall
not be considered in determining Annual Incentive Compensation.

     2.3 Base Salary - means the annual base salary, exclusive of bonus,
incentive or other extra compensation, but inclusive of overtime (in the case of
non-exempt Participants), being paid to a Participant at the time of Involuntary
Termination of employment, but in no event less than the annual base salary
being paid to the Participant on the day prior to a Change in Control.

     2.4 Board of Directors - means the Board of Directors of Honeywell.

     2.5 Change in Control - is deemed to occur at the time (a) when any entity,
person or group (other than Honeywell, any subsidiary or any savings, pension or
other benefit plan for the

--------------------------------------------------------------------------------



benefit of employees of Honeywell) which theretofore beneficially owned less
than 30% of the Common Stock then outstanding acquires shares of Common Stock in
a transaction or series of transactions that results in such entity, person or
group directly or indirectly owning beneficially 30% or more of the outstanding
Common Stock, (b) of the purchase of shares of Common Stock pursuant to a tender
offer or exchange offer (other than any offer by Honeywell) for all, or any part
of, the Common Stock, (c) of a merger in which Honeywell will not survive as an
independent, publicly owned corporation, a consolidation, or a sale, exchange or
other disposition of all or substantially all of Honeywell’s assets, (d) of a
substantial change in the composition of the Board of Directors during any
period of two consecutive years such that individuals who at the beginning of
such period were members of the Board of Directors cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the stockholders of Honeywell, of each new director was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period, or (e) of any transaction or other
event which the Management Development and Compensation Committee of the Board
of Directors, in its discretion, determines to be a change in control for
purposes of this Plan.

     2.6 Code - means the Internal Revenue Code of 1986, as amended from time to
time, together with the applicable final regulations issued thereunder.

     2.7 Common Stock - means the Common Stock of Honeywell or such other stock
into which the Common Stock may be changed as a result of split-ups,
recapitalizations, reclassifications and the like.

     2.8 Corporate Staff Employee - means a salaried or non-union hourly
employee of Honeywell employed in Career Bands 1 through 7 who, during a
Potential Change In Control Period (as defined in Section 4.5 below) and/or at
the time of a Change in Control, (a) is not associated with (i) an operating
business of Honeywell or (ii) Business Services or any successor organization,
and (b) (i) has a reporting relationship, prior to a Change in Control, either
direct or through one or more other employees, to one of the then Senior Vice
Presidents of Honeywell, (ii) prior to a Change in Control, held a position
similar to a position which on April 1, 1999 had a reporting relationship,
either direct or indirect or through one or more other employees, to one of the
then Senior Vice Presidents of Honeywell, or (iii) reported prior or subsequent
to a Change in Control directly to the Chairman and Chief Executive Officer of
Honeywell. For purposes of subsection (a) above, an employee (x) whose work is
not primarily associated with business operations or supportive of one or more
particular businesses, (y) who is a functional leader, and (z) who has
corporate-wide strategic responsibilities or whose role is to coordinate
cross-business unit functions (whether or not located in the United States), as
well as such employee’s direct reports, shall be considered a Corporate Staff
Employee. The Plan Administrator’s final determination as to whether an employee
satisfies the definition of Corporate Staff Employee shall be deemed to be
conclusive and binding. Corporate Staff Employee shall not include any 1988 Plan
Employee.

     2.9 ERISA - means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with the applicable final regulations issued
thereunder.

-2-

--------------------------------------------------------------------------------



     2.10 Good Reason – means, without the Participant’s consent (a) a material
reduction in the Participant’s Pay in effect immediately prior to the Change in
Control other than a reduction that is generally applicable to all salaried and
non-union hourly employees of Honeywell, (b) permanent elimination of the
Participant’s position, not including transfer pursuant to the sale of a
facility or line of business in which the Participant is offered substantially
comparable employment with the new employer, (c) in the case of a Band 5 or
above Participant or a Participant who met the definition of Corporate Staff
Employee immediately prior to the December 20, 2001 amendment and restatement of
the Plan, a material reduction in one or more of the following factors: the
Participant’s position, function, responsibilities or reporting level or in the
standard of performance required of the Participant, as determined immediately
prior to a Change in Control, (d) a material change in the geographic location
at which the Participant must perform the services from the location the
Participant was required to perform services immediately prior to a Change in
Control, or (e) an action by Honeywell that under applicable law constitutes
constructive discharge. Notwithstanding the foregoing, Good Reason shall not be
deemed to have occurred unless, the Participant provides written notice to
Honeywell identifying the event or omission constituting the reason for a Good
Reason termination no more than ninety (90) days following the first occurrence
of such event or omission. Within thirty (30) days after notice has been
provided to Honeywell, Honeywell shall have to opportunity, but shall have no
obligation, to cure such event or conditions that give rise to a Good Reason
termination. If Honeywell fails to cure the events or conditions giving rise to
Participant’s Good Reason termination by the end of the thirty (30) day cure
period, the Participant’s employment shall terminate at the end of the thirty
(30) day cure period.

     2.11 Gross Cause - means fraud, misappropriation of Honeywell property or
intentional misconduct damaging to such property or business of Honeywell, or
the commission of a crime.

     2.12 Honeywell - means Honeywell International Inc., a Delaware
corporation, and any successors thereto.

     2.13 Hour of Service - means each hour for which a Participant is directly
or indirectly paid by Honeywell, a predecessor of Honeywell or an Affiliated
Company for performance of duties and for reasons other than performance of
duties and includes regular time, overtime, vacations, holidays, sickness,
disability, paid layoff, and similar paid periods. Hours of Service shall be
computed and credited in accordance with Department of Labor Regulation Section
2530.200b -2(b) and (c), as amended from time to time.

     2.14 Involuntary Termination - means (a) termination by Honeywell of the
Participant’s employment during the Protected Period, other than upon mandatory
retirement in compliance with applicable law, death or for Gross Cause, or (b)
termination of employment by a Participant during the Protected Period for Good
Reason. In evaluating whether a Participant has incurred an Involuntary
Termination pursuant to subsection (b) above, the Plan Administrator shall
consider the specific facts and circumstances of the Participant’s claim.

     2.15 1988 Plan Employee - means an individual who (a) met the definition of
Corporate Staff Employee under the Plan immediately prior to its amendment and
restatement on April 1, 1999 (the “1988 Plan Definition”), (b) who ceased to
meet the Plan’s definition of

-3-

--------------------------------------------------------------------------------



Corporate Staff Employee solely by reason of the April 1, 1999 amendment of such
definition, and (c) satisfies the 1988 Plan Definition as of the Change in
Control. 1988 Plan Employees shall have their benefits, if any, determined
solely with reference to the Plan as amended and restated effective October 21,
1988, a copy of which is attached hereto as Exhibit A.

     2.16 Participant – means a Corporate Staff Employee and such other key
management personnel, and their direct reports, who (a) have corporate-wide
responsibilities; (b) hold positions likely to be eliminated upon a Change in
Control and (c) are designated as Plan Participants by the Senior Vice
President-Human Resources and Communications, in his sole discretion, based on
the relevant facts and circumstances; provided, however, that in no event shall
the number of such Participants designated by the Senior Vice President-Human
Resources and Communications increase the total number of Participants by more
than five percent (5%).

     2.17 Pay - means Base Salary and, as to a Participant employed in Band 5 or
above, Annual Incentive Compensation.

     2.18 Plan - means the Honeywell International Inc. Severance Plan for
Corporate Staff Employees (Involuntary Termination Following a Change in
Control).

     2.19 Plan Administrator - means the person or entity identified in Section
5.1 to administer the terms and conditions of the Plan.

     2.20 Plan Sponsor - means Honeywell. Any successor to Honeywell (or a
principal subsidiary) shall be deemed a Plan Sponsor.

     2.21 Protected Period - means, with respect to each Participant, the period
beginning on the date of a Change in Control that occurs after he or she becomes
a Participant and ending at the expiration of twenty-four (24) months following
such Change in Control.

     2.22 Senior Severance Plan – means the Honeywell International Inc.
Severance Plan for Senior Executives in effect from time to time.

     2.23 Severance Pay Period - means the applicable severance period specified
in Schedule A attached hereto.

     2.24 Specified Employee - means any Participant who, at any time during the
twelve (12) month period ending on the identification date (as determined by the
Vice President, Compensation and Benefits or its delegate), is a “specified
employee” under Section 409A of the Code, as determined by the Vice President –
Compensation and Benefits (or his delegate), which determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and identification date, shall be made by the Vice President –
Compensation and Benefits (or his delegate) in accordance with the provisions of
Sections 416(i) and 409A of the Code.

     2.25 Year of Service - means any consecutive 12-month period commencing on
a Participant’s date of hire or rehire with Honeywell, any predecessor of
Honeywell or an Affiliated Company, and anniversaries thereof during which the
Participant has completed at least 1,000 Hours of Service.

-4-

--------------------------------------------------------------------------------



ARTICLE III

PARTICIPATION

The benefits provided under the Plan are limited solely to Participants.
Notwithstanding any other provision of the Plan to the contrary, no individual
who first satisfies the definition of “Corporate Staff Employee” after December
31, 2007 shall participate in the Plan.

ARTICLE IV

ELIGIBILITY FOR AND CONTINUATION OF PAY, BENEFITS
AND PENSION SERVICE

     4.1 Eligibility for Pay, Benefit and Pension Service Continuation

     In the event of the Involuntary Termination of a Participant’s employment
during the Protected Period, Pay, benefit and pension service continuation shall
be provided to the Participant by Honeywell (or any successor to Honeywell) in
accordance with this Article IV.

     4.2 Pay, and Benefit and Pension Service Continuation

          (a) Pay Continuation - A Participant shall receive Base Salary paid in
installments in accordance with Honeywell’s normal payroll periods during the
Severance Pay Period, with the first installment to be paid within sixty (60)
days following the date of the Participant’s Involuntary Termination. In
addition to continuation of Base Salary, Participants employed in Career Band 5
or above shall receive Annual Incentive Compensation, paid during the Severance
Pay Period in equal installments in accordance with the Participant’s normal pay
period, with the first installment to be paid within sixty (60) days following
the date of the Participant’s Involuntary Termination, unless delayed pursuant
to Section 12.2(b) below.

          (b) Benefit Continuation - For the Severance Pay Period, the
Participant shall be entitled to the continuation of the following employee
benefits:

          (i) Vacation accruals at the rate in effect on the date of the
Participant’s Involuntary Termination with the dollar value of accruals paid in
a single lump sum within sixty (60) days of the date accrued;

          (ii) Basic and contributory medical insurance (including for qualified
dependents) (“Health Plan Coverage”), at the active employee coverage level and
prevailing active employee contribution rate, if any; provided, however, (1)
that such level of Health Plan Coverage shall not exceed the level of Health
Plan Coverage in effect on the date of the Participant’s Involuntary
Termination, (2) that such continuation of Health Plan Coverage will cease on
the earlier of (I) the first month that similar benefits are provided to the
Participant by a subsequent employer, (II) the first month in which the
Participant fails to pay to Honeywell the prevailing active employee
contribution rate, or (III) the end of the Severance Pay Period,

-5-

--------------------------------------------------------------------------------





and (3) the Employer-paid portion of the monthly premium for the Health Plan
Coverage shall be imputed as income to the Participant as may be required under
Section 105(h) of the Code, subject to applicable withholding from amounts
otherwise payable to the Participant.

          (iii) Basic and contributory life insurance (including for qualified
dependents) (“Life Insurance Coverage”), at the active employee coverage level
and prevailing active employee contribution rate, if any; provided, however, (1)
that such level of Life Insurance Coverage shall not exceed the level of Life
Insurance Coverage in effect on the date of the Participant’s Involuntary
Termination, (2) that such continuation of Life Insurance Coverage will cease on
the earlier of (I) the date similar benefits are provided the Participant by a
subsequent employer, (II) the first month in which the Participant fails to pay
to Honeywell the prevailing active employee contribution rate, or (III) the end
of the Severance Pay Period, and (3) the Employer-paid contributions required to
maintain the Life Insurance Coverage will be imputed as income to the
Participant as may be required by applicable law.

          (iv) To the extent that a Participant was provided with a flex-perk
allowance, executive liability insurance or an executive life insurance plan or
policy immediately prior to an Involuntary Termination, such benefit or benefits
shall be continued for the duration of the Severance Pay Period.

          (c) Pension Service Continuation - Participants entitled to benefits
under the Plan shall become 100% vested in their defined benefit pension plan
benefits (all defined benefit plans, whether qualified or non-qualified, in
which a Participant has accrued a benefit are collectively referred to as the
“DB Plans”). During their Severance Pay Period, Participants shall continue to
be credited with additional age and service credit for purposes of benefit
accrual (up to a maximum of 12 months of a Participant’s Severance Pay Period),
vesting and eligibility under the DB Plans in which they participate. At the end
of a Participant’s Severance Pay Period, Participants shall immediately be
credited with 3 years of age and service, respectively, for purposes of benefit
accruals, vesting and eligibility under the DB Plans; provided, however, that
such 3 years of additional age shall be credited only if such additional age
credits would (either alone or in conjunction with a bridge leave of absence)
enable a Participant to be eligible for immediate payment of an early or normal
retirement benefit under the applicable defined benefit pension plan in which
the Participant participates. The normal policy for qualifying bridge leaves of
absence, as reflected in the applicable defined benefit pension plan in which
the Participant participates, shall remain applicable thereafter.

          (d) 280G Gross-Up –

          (i) If any payment to a Participant made pursuant to the terms of this
Plan (including payments from any benefit or compensation plan or program
sponsored or funded by Honeywell but excluding payments and benefits provided
upon a change in control under the Senior Severance Plan and any similar plan or
arrangement under which participants have their benefits increased because of
taxes under Section 4999 of

-6-

--------------------------------------------------------------------------------



the Code) is determined to be an “excess parachute payment” within the meaning
of Section 280G of the Code or any successor or substitute provision of the
Code, with the effect that either the Participant is liable for the payment of
the tax described in Section 4999 or any successor or substitute provision of
the Code (hereafter the “Section 4999 Tax”) or Honeywell has withheld the amount
of the Section 4999 Tax, an additional benefit (hereinafter the “Enhancement
Benefit”) shall be paid from this Plan to such affected Participant.

          (ii) The Enhancement Benefit payable shall be an amount, which when
added to all payments constituting “parachute payments” for purposes of Section
280G of the Code or any successor or substitute provision of the Code, is
sufficient to cause the remainder of (1) the sum of the “parachute payments”,
including any Enhancement Benefit, less (2) the amount of all state, local and
federal income taxes and the Section 4999 Tax attributable to such payments and
penalties and interest on any amount of Section 4999 Tax, other than penalties
and interest on any amount of Section 4999 Tax with respect to which an
Enhancement Benefit was paid to the Participant on or before the due date of the
Participant’s federal income tax return on which such Section 4999 Tax should
have been paid, to be equal to the remainder of (3) sum of the “parachute
payments”, excluding any Enhancement Benefit, less (4) the amount of all state,
local and federal income taxes attributable to such payments determined as
though the Section 4999 Tax and penalties and interest on any amount of Section
4999 Tax, other than penalties and interest on any amount of Section 4999 Tax
with respect to which an Enhancement Benefit was paid to the Participant on or
before the due date of the Participant’s federal income tax return on which such
Section 4999 Tax should have been paid, did not apply. Unless a delay is
required pursuant to Section 12.2(b), benefits which are determined to be
payable to a Participant under this Section 4.2(d) shall be paid within thirty
(30) days following the later of a Change in Control or the date the “parachute
payments” are made, in a single payment equal to the amount of the benefit
determined under this Section 4.2(d)(ii) .

     4.3 Benefit Limitations

     Subject to Section 14.3, to avoid duplication of benefits, the amount of
any similar benefits under this Plan shall be offset and reduced by the amount
of any similar benefit provided the Participant under other severance plans
sponsored by Honeywell for which the Participant may be eligible Notwithstanding
any provision of the Plan to the contrary, for a Participant who is a U.S.
taxpayer subject to the requirements of Section 409A of the Code, the time and
form of payment of any payment that is provided by this Plan and also by the
terms of the Senior Severance Plan, the Severance Pay Plan for Designated Career
Band 5 Employees of Honeywell International Inc., the Severance Pay Plan for
Designated Employees of Honeywell International Inc. (Career Bands 1-4i) or any
other severance pay plan that applies to such Participant shall be determined in
accordance with the terms of the other plan (and not this Plan). In addition,
notwithstanding any plan provisions to the contrary, to the extent a Participant
who was a former employee of Honeywell Inc. would be eligible for benefits under
both this Plan and another severance plan sponsored by Honeywell Inc., such
Participant shall only be entitled to benefits under this Plan to the extent
such Participant waives his or her rights to benefits under such other severance
plan.

     4.4 Incentive Compensation During Notice and Vacation

     In the event of the Involuntary Termination of a Participant’s employment
during the Protected Period, the Participant shall be paid an additional amount,
with respect to any notice period (whether provided under this Plan or pursuant
to applicable law and whether working or non-working) (“Notice Period”), if any,
and any periods of accrued and unused vacation time (not including any
“grandfathered” transitional vacation credited to a Participant, but including
any vacation deemed to be accrued by the Participant with respect to the
Participants Severance Pay Period) (“Vacation Period”), equal to the product of
(a) such Participant’s Annual Incentive Compensation, and (b) a fraction, the
numerator of which is the sum of the number of days in the Participant’s Notice
Period and Vacation Period, and the denominator of which is three hundred
sixty-five (365). Any amounts paid pursuant to this Section 4.4 shall be paid to
the Participant in installments in accordance with his or her normal payroll
periods during the Severance Pay Period, with the first installment being paid
within sixty (60) days of the Involuntary Termination, unless delay is required
pursuant to Section 12.2(b).

-7-

--------------------------------------------------------------------------------



     4.5 Potential Change in Control Period

     In the event a Potential Participant (as defined below) is involuntarily
terminated by Honeywell (i) during a Potential Change in Control Period, and
(ii) under circumstances described in clause (a) of Section 2.14 that are
related to the potential Change in Control, the Plan Administrator may, in his
sole discretion, provide that following the consummation of the Change in
Control to which the potential Change in Control relates, severance benefits
payable to such Potential Participants under the severance pay plan then in
effect with respect to such individual (the “Base Severance Amount”) shall be
supplemented by an amount equal to the difference between such Base Severance
Amount and the benefits including, without limitation, the special vesting and
pension enhancement provisions of Section 4.2(c) that would have been provided
under this Plan had a Change in Control occurred immediately prior to such
involuntary termination. The supplemental cash severance benefits provided by
this Section 4.5 shall commence to be paid in accordance with Honeywell’s normal
payroll periods, with the first installment to be paid within sixty (60) days
following the date of the Change in Control.

     For purposes of this Section 4.5, “Potential Participant” means an employee
who would satisfy the definition of Participant if a Change in Control had
occurred at the beginning of the Potential Change in Control Period.

     For purposes of this Section 4.5, a “Potential Change in Control Period”
shall commence when (a) Honeywell enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control, (b) Honeywell or
any person or group publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control, (c)
any person or group (other than Honeywell, any Affiliated Company (or any
savings, pension or other benefit plan for the benefit of employees of Honeywell
or its Affiliated Companies)) becomes the beneficial owner, directly or
indirectly, of securities of Honeywell representing fifteen percent (15%) or
more of either the then outstanding shares of common stock of Honeywell or the
combined voting power of Honeywell’s then outstanding securities (not including
in the securities beneficially owned by such person or group any securities
acquired directly from Honeywell or its Affiliated Companies), or (d) the Board
of Directors of Honeywell adopts a resolution to the effect that, for purposes
of the Plan, a Potential Change in Control Period has commenced. The Potential
Change in Control Period shall continue until the

-8-

--------------------------------------------------------------------------------



earlier of (i) the occurrence of a Change in Control, or (ii) the adoption by
the Board of Directors of a resolution stating that, for purposes of the Plan,
the Potential Change in Control Period has expired.

ARTICLE V

ADMINISTRATION

     5.1 Plan Administrator

     Prior to the occurrence of a Change in Control, the Senior Vice
President-Human Resources and Communications of Honeywell shall be the Plan
Administrator within the meaning of Section 3(16)(A) of ERISA, and the named
fiduciary within the meaning of Section 402 of ERISA. During a Potential Change
in Control Period, Honeywell’s Senior Vice President-Human Resources and
Communications shall appoint a person independent of Honeywell or persons
operating under its control or on its behalf (hereafter, the “Corporation”) to
be the new Plan Administrator effective upon the occurrence of a Change in
Control and the Senior Vice President-Human Resources and Communications shall
immediately provide to the new Plan Administrator such information with respect
to each Participant as shall be necessary to enable the new Plan Administrator
to determine the amount of any benefit which is then or may thereafter become
payable to such Participant. Honeywell shall pay the new Plan Administrator
reasonable compensation for services rendered and shall reimburse such new Plan
Administrator for all reasonable expenses incurred in discharging his duties
hereunder.

     5.2 Powers and Duties of Plan Administrator

     Except as otherwise provided in this Section, the Plan Administrator shall
have the full discretionary power and authority to (a) determine the amount and
timing of any benefit payable under the Plan, in accordance with the
requirements of Section 409A of the Code, (b) construe and interpret the Plan
(including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan), (c) determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits, (d) establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan, (e) delegate
responsibilities to others to assist it in administering the Plan, and (f)
perform all other acts it believes reasonable and proper in connection with the
administration of the Plan. The Plan Administrator shall be entitled to rely on
the records of the Corporation in determining any Participant’s entitlement to
and the amount of benefits payable under the Plan.

     5.3 Benefit Claims and Appeals

          (a) Participant Claim – Any request or claim for Plan benefits must be
made in writing and shall be deemed to be filed by a Participant when a written
request is made by the claimant or the claimant’s authorized representative
which is reasonably calculated to bring the claim to the attention of the Plan
Administrator.

          (b) Claim Denial – The Plan Administrator shall provide notice in
writing to any Participant when a claim for benefits under the Plan has been
denied in whole or in part.

-9-

--------------------------------------------------------------------------------



Such notice shall be provided within ninety (90) days of the receipt by the Plan
Administrator of the Participant’s claim or, if special circumstances require,
and the Participant is so notified in writing, within one hundred eighty (180)
days of the receipt by the Plan Administrator of the Participant’s claim. The
notice shall be written in a manner calculated to be understood by the claimant
and shall:

          (i) set forth the specific reasons for the denial of benefits;

          (ii) contain specific references to Plan provisions relative to the
denial;

          (iii) describe any material and information, if any, necessary for the
claim for benefits to be allowed, that had been requested, but not received by
the Plan Administrator;

          (iv) advise the Participant that any appeal of the Plan
Administrator’s adverse determination must be made in writing to the Plan
Administrator within sixty (60) days after receipt of the initial denial
notification, and must set forth the facts upon which the appeal is based; and

          (v) advise the Participant of the Participant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

          (c) Claimant’s Review – When a claimant receives notice of denial of a
claim or does not receive notification of acceptance or denial within ninety
(90) days after submitting a claim, the claimant, either in person or by duly
authorized representative, may:

          (i) request, in writing, a review of the claim by the Plan
Administrator;

          (ii) review pertinent documents relating to the denial;

          (iii) submit issues and comments in writing; and

          (iv) request, in writing, a hearing with the Plan Administrator;
provided that the claimant takes appropriate action within sixty (60) days after
receiving notice of denial.

          (d) Claim Review Decision – The Plan Administrator shall make its
decision with respect to a claim review promptly, but not later than sixty (60)
days after receipt of the request. Such sixty (60) day period may be extended
for another period of sixty (60) days if the Plan Administrator reviewing the
claim finds that special circumstances require an extension of time for
processing.

          (e) Final Decision – The final decision of the Plan Administrator
shall be in writing, (i) give specific reason(s) for the adverse decision, (ii)
make specific references to the pertinent Plan provisions on which the decision
is based, (iii) include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies

-10-

--------------------------------------------------------------------------------



of, all documents, records, and other information relevant to the claimant’s
claim for benefits, and (iv) a statement describing any voluntary appeals
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA. All interpretations, determinations and
decisions of the Plan Administrator in respect of any claim shall be made in its
sole discretion based on the applicable Plan documents and shall be final,
conclusive and binding on all parties.

     5.4 Indemnification

     To the extent permitted by law, the Corporation shall indemnify the Plan
Administrator from all claims for liability, loss, or damage (including payment
of expenses in connection with defense against such claims) arising from any act
or failure to act in connection with the Plan.

ARTICLE VI

UNFUNDED OBLIGATION

      All benefits payable under this Plan shall constitute an unfunded
obligation of the Corporation. Payments shall be made, as due, from the general
funds of Corporation. This Plan shall constitute solely an unsecured promise by
the Corporation to pay severance benefits to participants to the extent provided
herein.

ARTICLE VII

INALIENABILITY OF BENEFITS

     No Participant shall have the power to transfer, assign, anticipate,
mortgage or otherwise encumber any rights or any amounts payable under this
Plan; nor shall any such rights or amounts payable under this Plan be subject to
seizure, attachment, execution, garnishment or other legal or equitable process,
or for the payment of any debts, judgments, alimony, or separate maintenance, or
be transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise. In the event a person who is receiving or is entitled to receive
benefits under the Plan attempts to assign, transfer or dispose of such right,
or if an attempt is made to subject such right to such process, such assignment,
transfer or disposition shall be null and void.

ARTICLE VIII

WITHHOLDING

     The Corporation shall have the right to withhold any taxes required to be
withheld with respect to any payments due under this Plan. Each Participant,
however, shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

ARTICLE IX

AMENDMENT OR TERMINATION

     9.1 Plan Amendments

-11-

--------------------------------------------------------------------------------



     The Board of Directors reserves the right to amend the Plan from time to
time prior to a Change in Control. However, no amendment shall reduce any
benefit being paid or then payable to a Participant. Further, no amendment shall
reduce the benefits provided by the Plan to persons who were Participants as of
the date of such amendment or adversely affect in any manner the rights of
persons who were Participants as of the date of such amendment to benefits
provided under this Plan. This Plan may not be amended or terminated after a
Change in Control; provided, however, the Plan may be amended if the purpose of
the amendment is to increase benefits hereunder or to comply with Section 409A
of the Code.

     Notwithstanding anything in this Plan to the contrary, the Senior Vice
President-Human Resources and Communications shall be permitted to amend the
Plan to reflect changes in Honeywell’s organization; provided, however, that no
such amendment (a) shall increase or decrease benefits under the Plan, or (b)
increase the total number of Participants by more than five percent (5%) during
any twelve (12) month period.

     9.2 Plan Termination

     The Board of Directors reserves the right to terminate the Plan. However,
such termination shall not adversely affect the rights of persons who were
Participants as of the date of such termination.

ARTICLE X

PLAN NOT A CONTRACT OF EMPLOYMENT;
HONEYWELL’S POLICIES CONTROL

     Nothing contained in this Plan shall give an employee the right to be
retained in the employment of Honeywell This Plan is not a contract of
employment between Honeywell and any employee. Any dispute involving issues of
employment, other than claims for benefits under this Plan, shall be governed by
the appropriate employment dispute resolution policies and procedures of
Honeywell.

ARTICLE XI

ACTION BY HONEYWELL

     Unless expressly indicated to the contrary herein, any action required to
be taken by Honeywell may be taken by action of its Board of Directors or by any
appropriate officer or officers traditionally responsible for such determination
or actions, or such other individual or individuals as may be designated by the
board of directors or any such officer.

ARTICLE XII

GOVERNING LAW

     12.1 ERISA

-12-

--------------------------------------------------------------------------------



     The Plan is an employee welfare benefit plan within the meaning of Section
3(1) of ERISA, and will be construed in accordance to ERISA’s requirements.

     12.2 Section 409A of the Code.

          (a) Interpretation – Notwithstanding the other provisions hereof, this
Plan is intended to comply with the requirements of Section 409A of the Code, to
the extent applicable, and this Plan shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of Section 409A of the Code, all payments to be made upon
a termination of employment under this Plan may only be made upon a “separation
from service” within the meaning of such term under Section 409A of the Code,
each payment made under this Plan shall be treated as a separate payment and the
right to a series of installment payments under this Plan is to be treated as a
right to a series of separate payments. In no event shall the Participant,
directly or indirectly, designate the calendar year of payment.

          (b) Payment Delay – To the maximum extent permitted under Section 409A
of the Code, the severance benefits provided under this Plan are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, if on the date of the Participant’s termination of employment
Honeywell’s stock is publicly-traded on an established securities market or
otherwise and the Participant is a Specified Employee, then all cash severance
payments payable to the Participant under this Plan that are deemed as deferred
compensation subject to the requirements of Section 409A of the Code and payable
within six (6) months following the Participant’s “separation from service”
shall be postponed for a period of six (6) months following the Participant’s
“separation from service” with Honeywell. The postponed amounts shall be paid to
the Participant in a lump sum within thirty (30) days after the date that is six
(6) months following the Participant’s “separation from service” with Honeywell
If the Participant dies during such six-month period and prior to payment of the
postponed cash amounts hereunder, the amounts delayed on account of Section 409A
of the Code shall be paid to the personal representative of the Participant’s
estate within sixty (60) days after Participant’s death.

          (c) Reimbursements – All reimbursements provided under this Plan shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the Participant’s lifetime (or during a shorter
period of time specified in this Plan), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit. Any tax gross up
payments to be made hereunder shall be made not later than the end of

-13-

--------------------------------------------------------------------------------



the Participant’s taxable year next following the Participant’s taxable year in
which the related taxes are remitted to the taxing authority.

ARTICLE XIII

SEVERABILITY

     If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Plan, but this Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.

ARTICLE XIV

MISCELLANEOUS

     14.1 Legal Fees

     After the Plan Administrator has determined that (a) an employee satisfies
the definition of Participant, and (b) such Participant is entitled to benefits
under the Plan, Honeywell shall reimburse such Plan Participant for all
reasonable legal fees and expenses incurred by the Participant after a Change in
Control in seeking to obtain or enforce the payment of benefits payable after a
Change in Control under this Plan if payment of benefits due and payable is not
made within ten (10) days after written request by the Participant. Subject to
Section 12.2(c), such payments of legal fees shall be made within thirty (30)
business days after delivery of the Participant’s written request for payment
accompanied with such evidence of fees and expenses incurred.

     14.2 No Waiver

     No waiver by a Participant at any time of any breach by Honeywell of, or of
any lack of compliance with, any condition or provision of this Plan to be
performed by Honeywell shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. In no
event shall the failure by a Participant to assert any right under the Plan
(including, but not limited to, failure to assert the existence of conditions
which would constitute an Involuntary Termination under Section 2.15(b)) be
deemed a waiver of such right or any other right provided under the Plan, unless
the Participant affirmatively elects, in writing, to waive such right.
Notwithstanding the foregoing, no waiver shall be effective if such waiver would
result in a violation of Section 409A of the Code.

     14.3 Coordination of Benefits

     In the event that (a) a Participant in the Plan is covered by another
severance plan of Honeywell or an affiliate which provides benefits similar to
those provided under the Plan, and (b) such Participant becomes entitled to
benefits under the Plan and such other plan, then, subject to Section 4.3, each
benefit to which the Participant is entitled shall contain those rights and
features which combine the most favorable rights and features of such benefit
under the Plan and such other plan; provided, however, that in no event shall
there be any duplication of such benefit. Notwithstanding any provision of the
Plan to the contrary, for a Participant who is a U.S. taxpayer subject to the
requirements of Section 409A of the Code, the time and form of payment of any
payment that is provided by this Plan and also by the terms of the Senior
Severance Plan, the Severance Pay Plan for Designated Career Band 5 Employees of
Honeywell International Inc., the Severance Pay Plan for Designated Employees of
Honeywell International Inc. (Career Bands 1-4i) or any other severance pay plan
that applies to such Participant shall be determined in accordance with the
terms of the other plan (and not this Plan).

-14-

--------------------------------------------------------------------------------



SCHEDULE A            Bands Severance Pay Period        5 and 6 18 months Base
Salary and Annual Incentive Compensation          4I One month notice, plus     
          Years of Service Base Salary      0-4             6 months  
5-9             9 months     10-19           12 months     20+           15
months           4 One month notice, plus              Years of Service Base
Salary              0-4             6 months     5-9             9 months    
10-19           12 months     20+           15 months           3 One month
notice, plus                Years of Service Base Salary             
0-9             3 months     10-25             6 months     26+             9
months           Non-exempt One month notice, plus                Years of
Service Base Salary              0-12             3 months     13-25          
  6 months     26+             9 months  


-15-

--------------------------------------------------------------------------------